 
EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT
AND
 
MUTUAL GENERAL RELEASE
 
This Purchase and Sale Agreement and Mutual General Release (hereinafter,
“Agreement”) made and entered this into this 8th day of May, 2012, by and among:
 
1.  Bella Petrella’s Holdings, Inc., a Florida corporation (hereinafter,
“Holdings”) whose stock is publicly traded and whose address is 9085 Charles E.
Limpus Road, Orlando, Fl 32836;
 
2.  JVW Entertainment, Inc., a Florida private corporation (hereinafter,
“Entertainment”), whose address is 9085 Charles E. Limpus Road, Orlando, FL
32836;
 
3.  John V. Whitman, Jr., a natural person (hereinafter, “Whitman”), who is a
director and executive officer of Holdings and of Entertainment and resides at
9085 Charles E. Limpus Road, Orlando, FL 32836;
 
4.  Joseph M. Petrella, Jr., a natural person (hereinafter, “Petrella, Jr.”),
who resides at 17006 Madres De Avila, Tampa, FL 33613;
 
5.  Joseph M. Petrella, III, a natural person (hereinafter, “Petrella, III”),
who is an executive officer of Holdings and resides at 17006 Madres De Avila,
Tampa, FL 33613; and
 
6.  With respect to each of the foregoing Parties (i) who are corporations, the
Party shall include, but not be limited to itself and its directors, officers,
stockholders, employees, attorneys and agents and (ii) who are natural persons,
the Party shall include, but not be limited to, himself and his successors,
heirs and assigns.
 
PREAMBLE
 
Whereas, Holdings was founded by Entertainment, Petrella, Jr. and Petrella, III
to undertake the transaction identified in the next clause and to become a
publicly traded company with the expectation of obtaining funding to develop the
market for the products described in the next clause;
 
Whereas, in connection with the founding of Holdings, Holdings purchased from
Petrella, Jr. and Petrella, Jr. sold to Holdings all of his right, title and
interest in and to recipes, manufacturing rights, trademarks, copyrights, trade
dress and everything of any nature related to and in certain pasta sauce and
salsa products by a Bill of Sale dated March 5, 2010 (a copy is attached hereto
as Exhibit A), and described therein and in Holdings’ filings with the U.S.
Securities and Exchange Commission (all such right, title, interest and other
related things being the “Sauce and Salsa Products”) [it being part of the
understanding of the Parties, among other things, that Petrella, Jr., would not
disclose the recipes for the Sauce and Salsa Products until certain conditions
were satisfied, which have not been satisfied, and the Parties acknowledge that
such recipes have not been disclosed by Petrella, Jr. to Holdings or
Entertainment];
 
Whereas, Entertainment purchased 9,761,000 shares of Holdings’ common stock from
Petrella, Jr. and in payment for which stock Entertainment was to issue its
promissory notes (“Petrella Notes”) (a copy of the Stock Purchase and Sale
Agreement is attached hereto as Exhibit B);
 
Whereas, Petrella, Jr. has not received any payments or consideration of any
kind under the Petrella Notes;
 
Whereas, Holdings has purchased a pizza and sports bar restaurant and a
franchisor of such pizza and sports bar restaurants;
 
Whereas, Petrella, Jr., desires to repurchase and Holdings desires to sell the
Sauce and Salsa Products;
 
Whereas, Petrella, III  does not desire to continue as an executive officer of
Holdings, absent its pursuit to marketing the Sauce and Salsa Products  or
otherwise retain any interest in Holdings; and
 
Whereas, Petrella, Jr., and Petrella, III desire to pursue the further
commercialization of the Sauce and Salsa Products without the participation of
Entertainment or Holdings;
 
Now therefore, in consideration of the transactions set forth below, the mutual
general and reciprocal release of each party by every other party, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged;
 
 
 

--------------------------------------------------------------------------------

 
 
It is Agreed as follows:
 
1.  The Parties agree that the facts set forth in the Preamble hereto are
accurate and sufficiently reflect the facts for the purposes hereof.
 
2.  The Parties hereto agree that Time is of the Essence for completion of all
terms, conditions and requirements set forth in this Agreement.
 
3.  Holdings shall, and hereby does, bargain, sell, assign, transfer and convey
to Petrella, Jr., the Sauce and Salsa Products.
 
4.  Petrella, Jr.: (a) shall, and hereby does cancel, as if satisfied, the
Petrella Notes; (b) shall, and hereby does cancel and surrender all common stock
purchase warrants of Holdings; (c) shall promptly surrender to Whitman for
cancellation all shares of Holdings’ common stock which he, his family members
and other donees now own or control, as listed in Exhibit C, attached hereto,
and which were issued to Petrella, Jr., as founder’s shares and in connection
with Holdings’ purchase of the Sauce and Salsa Products; and (d) shall, and
hereby does cancel, terminate and release Holdings,  Entertainment and Whitman
from the Consulting Agreement dated March 5, 2010 (the “Consulting Agreement”),
a copy of which is attached hereto as Exhibit “D”, and entered into in
connection with Entertainment’s purchase of the Sauce and Salsa Products,
waiving and forgiving the debt that is owed to Petrella, Jr. with respect to any
and all accrued and unpaid compensation, benefits and other payment due and
deriving from said Consulting Agreement.
 
5.  Entertainment shall, and hereby does, cancel, terminate and release
Petrella, Jr., to which cancellation, termination and release Petrella, Jr.,
consents, from his Agreement Not To Compete, a copy of which is attached hereto
as Exhibit “E”, and from the  Consulting Agreement.
 
6.  Holdings shall assign its ownership rights in the Word/Marks: (1) “Bella
Petrella’s”, which was registered with the United States Patent and Trademark
Office, Registration Number 3,860,429, on October 12, 2010, to Petrella, Jr. (A
copy of the United States Patent and Trademark Office’s Registration of “Bella
Petrella’s” is attached hereto as Exhibit F); and (2) “Bringing Homemade Home
Again”, which was registered with the United States Patent and Trademark Office,
Registration Number 3,860,430, on October 12, 2010, to Petrella, Jr. (A copy of
the United States Patent and Trademark Office’s Registration of “Bringing
Homemade Home Again” is attached hereto as Exhibit G).
 
7.  Holdings shall, as soon as practicable, change its corporate name to
something other than and not confusingly similar to “Bella Petrella’s Holdings,
Inc.”
 
8.  Neither Petrella, Jr., nor anyone deriving from him any rights to the Sauce
and Salsa Products shall for a period of two years following the date hereof,
use the corporate name, “Bella Petrella Holdings, Inc.”, in any state within the
United States or another corporate or trade name confusingly similar thereto,
provided that this prohibition shall not preclude Petrella, Jr., nor anyone
deriving from him any rights to the Sauce and Salsa Products from using the
trade names or trademarks for the products embodying the Sauce and Salsa
Products including the words “Bella Petrella’s”.
 
9.  In view of Holdings’ ownership of a pizza and sports bar restaurant and
franchisor of pizza and sports bar restaurants which has a proprietary line of
sauce and salsa products, nothing herein contained, no prior relationship
between or among the parties and no course of dealing between or among the
parties shall be deemed, construed or asserted to prevent or preclude Holdings
or any subsidiary thereof from manufacturing or marketing a line of sauce and
salsa products as now formulated or as may be formulated in the future.
 
10.  Petrella, III: (a) shall, and hereby does, resign as a vice president of
and all other positions with Holdings; (b) waive all accrued and unpaid
compensation and benefits due and owing to him by Holdings; (c) voluntarily
terminate any contract of employment with Holdings; (d) shall promptly surrender
to Whitman for cancellation all common stock of Holdings which were issued to
him as founder’s shares and which he, his family members and other donees now
own or control, as listed in Exhibit C and which  were issued to Petrella, III;
and (e) shall promptly deliver to Holdings all personal property, information
and records of Holdings in his possession and under his control to Holdings.
 
11.  RELEASE.  Each Party to this Agreement does hereby irrevocably and
unconditionally release each and every other party to this Agreement from any
and every demand, claim, liability, injury, suit, damage and cause of action
which it or he, as the case may be, now has or may now or hereafter have against
any and every other party to this Agreement, except and excluding specific
performance of a party’s obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Holdings, Entertainment and Whitman and any entity owned and/or
controlled by any of them, shall all agree not to compete with the soon to be
formed corporation by Petrella, Jr. for a period of eighteen (18) years with
respect to the sale, marketing and distribution of reduced acid tomato sauces,
including but not limited to pasta sauce and salsa products, in any and all
markets that the sauces are being sold and distributed.
 
13.           Holdings, Entertainment and Whitman, and any entity owned and/or
controlled by any of them, shall not have the right to use the trade names or
trademarks with the name, word, image or mark “Bella” in the name, including,
but not limited to “Bella Petrella” or “Bella Petrella’s.”  Moreover, Holdings,
Entertainment and Whitman, and any entity owned and/or controlled by any of
them, shall not have the right to use the trade names or trademarks assigned to
Petrella, Jr. in Paragraph 6 of this Agreement.
 
14.           Whitman agrees not to disparage Petrella, Jr., Petrella III, the
Petrella family business and/or the Petrella family name.  Whitman agrees not to
contact Petrella, Jr., Petrella, III, or any other Petrella family member for
any reason.  Should Whitman, Entertainment, Holdings and/or and any entity owned
and/or controlled by any of them need to contact any of the above, said contact
shall be through the below named Counsel for them.
 
15.           Petrella, Jr. and Petrella III agree not to disparage Whitman,
Entertainment or any entity owned and/or controlled by any of them.  Petrella,
Jr. and Petrella, III agree not to contact Whitman, Holding or Entertainment for
any reason.  Should either Petrella, Jr. and/or Petrella, III need to contact
Whitman,   Entertainment or Holding, said contact shall be through the below
listed Counsel for Whitman.
 
16.A.  Each Party acknowledges that it may have obtained trade secrets (as
defined by applicable law) as well as other information existing as of the
effective date of the Consulting Agreement  or thereafter developed in which the
other Party and/or the other Party’s affiliates have a proprietary interest (or
a confidentiality obligation to a third party) and a legitimate business reason
for guarding against unauthorized disclosure thereof, including business plans,
pricing and marketing and sales strategies, client information and other
materials and information regarding the other Party's, and its affiliates,
business operations (hereinafter the "Proprietary Information").  Restrictions
on the use or disclosure of the Proprietary Information do not extend to any
item of information that is publicly known at the time of the disclosure, is
lawfully received from a third party not bound in a confidential relationship
regarding such information, is published or otherwise made known to the public
by the discloser or was generated independently by recipient before receipt from
the discloser or without use of any Proprietary Information of the discloser.
 
16.B.           Each Party shall at all times keep and maintain the
confidentiality of all Proprietary Information and shall not (a) disclose any
Proprietary Information to any third party or (b) use Proprietary Information
for any other purpose other than to pursue the referral arrangements described
hereunder.  Each Party shall inform its necessary employees, agents and
subcontractors of the nondisclosure and confidentiality requirements set forth
in this Agreement.
 
16.C.           The provisions of this Section 15 shall survive the expiration
or termination of this Agreement.
 
17.  Whitman, Entertainment and Holdings shall, at their sole cost and expense,
indemnify, hold harmless, and defend Petrella, Jr. and Petrella III from and,
against any and all claims, demands or causes of action of whatever kind or
nature, and the resulting losses, costs and expenses (including reasonable
attorneys’ fees and costs), damages, orders, judgments, or decrees, sustained by
each of them or any third party action arising out of, or by reason of, or
resulting from the acts, errors, or omissions of Whitman, Entertainment,
Holdings and/or their agents, subcontractors, independent contractors or
employees related to or in any way arising out of their control and operation of
Holdings.
 
18.B.           A party seeking indemnification (hereinafter the “Indemnitee”)
shall give the indemnifying party (hereinafter the “Indemnitor”) prompt notice
of any claim or litigation to which its indemnity applies.  The Indemnitor shall
have the right to assume the defense of any claim or litigation to which its
indemnity applies and the Indemnitee shall cooperate fully with the Indemnitor
in such defense and settlement of such claim or litigation.  Without limiting
the generality of the foregoing, if the Indemnitor fails or refuses to assume
the defense of any claim, action or cause of action to which its indemnity
applies (whether or not suit has formally been brought), Indemnitor shall be
responsible for the payment of any settlement of such claim, action or cause of
action reached by the Indemnitee, as well as the costs and expenses (including
reasonable attorney’s fees) incurred by the Indemnitee in defending such claim,
action or cause of action and/or in reaching such settlement.
 
18.C.           The provisions of this Section 16 shall survive the expiration
or termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
19.   Should any Party to this Agreement violate any material provision of this
Agreement, including, but not limited to Sections 2 though 9 and 12 through 14
above, the Parties agree that it may be impossible for the harmed Party to place
a dollar value on the damage that it has suffered as a result of the violation
of the material provision of this Agreement.  Therefore, the Parties agree that
the harmed Party(ies) may seek and obtain the following remedies:
 
(a)           Injunctive relief without the need for the moving (harmed) Party
to prove to the Court irreparable harm and inadequate remedy at law.
 
(b)           Liquidated damages in the amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00), unless the harmed Party can prove its own damages
or the amount of revenue that the breaching party received as a result of its
violation of a material provision of this Agreement.  The Parties further agree
that this liquidated damages amount is not for punitive purposes, but because
damages for the violation of a material provision of this Agreement would most
likely be difficult, if not impossible, to properly prove with particularity.
 
20.           Miscellaneous Terms and Conditions
 
(a)           This Agreement is personal in nature and no Party shall assign,
transfer nor otherwise dispose of any rights or delegate any obligations under
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld; except; however, in connection with
the sale of all or substantially all of its assets or stock to a third party who
is not a direct competitor of the other Party hereto, in which case such prior
written consent shall not be required. This Agreement shall inure to the benefit
of and be binding upon each Party and its respective successors and permitted
assigns.
 
 (b)           This Agreement constitutes the full complete understanding and
agreement of Holdings, Whitman, Entertainment, Petrella, Jr. and Petrella, III
and supersedes all prior negotiations, understandings and agreements pertaining
to the subject matter hereof.  Except as expressly stated in this Agreement, any
waiver, modification or amendment of any provision of this Agreement will be
effective only if in the form of a written amendment to this Agreement and
signed by Holdings, Whitman, Entertainment, Petrella, Jr. and Petrella, III.
 
 (c)           Any and all notices required under the provisions of this
Agreement must either be delivered personally, given by mail, courier, or by an
overnight delivery service.
 
Notices to Whitman, Entertainment and Holdings shall be directed to: John V.
Whitman at 9085 Charles E. Limpus Road, Orlando, FL 32836; with a copy to:
Jackson L. Morris, Esq., at 3116 W. North A Street, Tampa, FL 33609-1544.
 
Notices to Petrella, Jr. and Petrella, III shall be directed to: 17006 Madres De
Avila Tampa, FL 33613; with a copy to Philip J. Kantor, Esq., Quintairos,
Prieto, Wood & Boyer, P.A., One East Broward Blvd., Suite 1400, Ft. Lauderdale,
FL 33301.
 
All notices required under this Agreement shall be in writing and will be
effective when received.  The Parties may change their respective addresses by
written notice to the other Party, sent as provided in this Section 18(c).
 
 (d)           No delay or omission or failure to exercise any right or remedy
provided for herein will be deemed to be a waiver thereof and any single or
partial exercise of any such right or remedy, power or privilege will not
preclude any later exercise thereof.
 
 (e)           All Parties to this Agreement had the full opportunity to have
counsel of their choice review and comment upon the language, terms and
conditions of this Agreement.  Thus, none of the Parties shall be considered the
drafter of this Agreement; therefore no ambiguity or any other asserted problem
with the terms of this Agreement shall not be held against any particular Party
to this Agreement as the drafter of the Agreement.
 
 (f)           In the event that any provision of this Agreement is held to be
invalid, illegal or unenforceable under present or future laws, then such
provision will be fully severable and this Agreement will be construed and
enforced as if such invalid, illegal or unenforceable provision were not a part
hereof.
 
 (g)           The headings of Sections herein are for convenience only and will
not be deemed to affect in any way the scope, intent or meaning of the
provisions to which they refer.
 
 (h)           This Agreement and all matters or issues collateral thereto shall
be governed by the laws of the State of Florida, without regard to its choice of
law provisions or comity.  The courts in Hillsborough County, Florida, shall
have exclusive jurisdiction and venue with respect to any disputes arising
hereunder.  In legal proceedings instituted to enforce this Agreement, the Party
who substantially prevails in such proceedings shall be entitled to the award of
its reasonable attorney's fees and litigation costs at all trial and appellate
levels, plus fees and costs incurred by it in executing and/or collecting any
judgment.
 
 
 

--------------------------------------------------------------------------------

 
 
 (i)  Each party shall promptly execute and deliver such additional and further
documents as shall be deemed reasonably necessary and desirable to carry out the
intents and purposes of this Agreement, all without charge or cost to the
requesting party.
 
In Witness Whereof, the Parties have set their respective hands, intending to be
legally bound, the date first set forth above.  This Agreement may be executed
in one or more counterparts and delivered by facsimile or other electronic
transmission, each of which shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same agreement.
 
Bella Petrella’s Holding, Inc.
JVW Entertainment, Inc.
   
By:  /s/ John V. Whitman, Jr.
By:  /s/ John V. Whitman, Jr.
John V. Whitman, Jr., Chief Executive Officer
John V. Whitman, Jr., President
   
/s/ [illegible]
/s/ [illegible]
Witness Name: [illegible]
Witness Name: [illegible]
   
/s/ [illegible]
/s/ [illegible]
Witness Name: [illegible]
Witness Name: [illegible]
   
/s/ John V. Whitman, Jr.
 
John V. Whitman, Jr.
     
/s/ [illegible]
 
Witness Name:  [illegible]
     
/s/ [illegible]
 
Witness Name: [illegible]
     
/s/ Joseph M. Petrella, Jr.
 
Joseph M. Petrella, Jr.
     
/s/ Donald Engstrom
 
Witness Name: Donald Engstrom
     
/s/ Alexa Hescox
 
Witness Name: Alexa Hescox
     
/s/ Joseph M. Petrella, III
 
Joseph M. Petrella, III
     
/s/ Donald Engstrom
 
Witness Name: Donald Engstrom
     
/s/ Alexa Hescox
 
Witness Name: Alexa Hescox
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS TO
PURCHASE AND SALE AGREEMENT
AND
MUTUAL GENERAL RELEASE


EXHIBIT A  Bill Of Sale [omitted]


EXHIBIT B  Stock Purchase And Sale Agreement [omitted]
 
EXHIBIT C


Joseph M. Petrella, Jr.
Total Active Shares: 500,000


Joseph M. Petrella, III
Total Active Shares: 99,868


Jason Petrella
Total Active Shares: 50,000


Jenna Petrella
Total Active Shares: 50,000


Joanna Petrella
Total Active Shares: 50,000


Felicia Petrella
Total Active Shares: 290,000


EXHIBIT D - Consulting Agreement [omitted]


EXHIBIT E- Agreement Not To Compete [omitted]


EXHIBIT F - US Patent and Trademark Office’s Registration of “Bella Petrella’s”
[omitted]


EXHIBIT G - US Patent and Trademark Office’s Registration of “Bringing Homemade
Home Again” [omitted]

